Brosman, Judge
(concurring) :
It strikes me that, for reasons soundly based in function and policy, military law should recognize an offense in the nature of “wrongful taking,” requiring only a general criminal intent. Although occasion for the proscription of such misconduct may obtain in the civilian community as well, inducements both more numerous and more compelling appear to me to be present in the military scene. The possible unfortunate future result in the case at bar, for example, affords an illustration of the sort of thing I have in mind.
Additionally, I had supposed that such a crime was known to military criminal law. However, I have been convinced by my brothers that no such offense exists under the Uniform Code of Military Justice and the Manual for Courts-Martial, United States, 1951, and I fully concur in their disposition of the instant case.
However, I am impelled to question what seems to me to be the- clear implication of the majority opinion that Article 134, 50 U. S. C. § 728, is and should be “generally limited to military offenses.” I am inclined to doubt the correctness of this suggestion in both its present and imperative aspects. A glance at the Manual’s Table of Maximum Punishments, under the heading of Article 134, demonstrates readily that many substantial non-military crimes are currently enumerated thereunder, and I see no overmastering reason why this should not be so. While it is perfectly true — as the Manual says — that “an irregular or improper act on the part of a member of the military service can scarcely be conceived which may not be regarded as in some indirect or remote sense prejudicing discipline,” I would exercise care not to push this notion too far. I can easily conceive of wrongful takings which, principally as disorders, fall within the objectives of Article 134 with a much greater show of propriety than numerous offenses now included thereunder. My previous judicial conduct must indicate that I have every wish to protect fully the rights of accused persons. At the same time, I am anxious not to impede military commanders in the proper exercise of their responsibility to maintain discipline.